Case 2:19-cv-04838-KSH-CLW Document 1-1 Filed 02/06/19 Page 1 of 15 PageID: 4




                       Exhibit "A"
Case 2:19-cv-04838-KSH-CLW Document 1-1 Filed 02/06/19 Page 2 of 15 PageID: 5



                                                        SUMMONS

Attorney(s) Roy J. Thibodaux III, Esg.
                                                                                   Superior Court of
Office Address Berkowitz Lichtstein Kuritsky Giasullo
Town, State, Zip Code 75 Livingston Avenue
                                                                                      New Jersey
                       Roseland, New Jersey 07068
                                                                                   Essex             County
Telephone Number 973-325-7800                                                      Law               Division
Attorney(s) for Plaintiff                                                  Docket No: ESX-L-9131-18
Hub Realty Management, LLC and
185 Avenue B, LLC
          Plaintiff(s)
                                                                                    CIVIL ACTION
    vs.                                                                               SUMMONS
Axis Insurance Company


          Defendant(s)

From The State of New Jersey To The Defendant(s) Named Above:

      The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached
to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a written
answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed above within 35 days
from the date you received this summons, not counting the date you received it. (A directory of the addresses of each deputy
clerk of the Superior Court is available in the Civil Division Management Office in the county listed above and online at
http://www.nicota-ts.gov/forms/10153 deptyclerldawre£pdf.) If the complaint is one in foreclosure, then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex,
P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State of New Jersey and a completed Case
Information Statement (available from the deputy clerk of the Superior Court) must accompany your answer or motion when
it is filed. You must also send a copy of your answer or motion to plaintifPs attorney whose name and address appear above,
or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file and serve a written
answer or motion (with fee of $175.00 and completed Case Information Statement) if you want the court to hear your
defense.

     If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may seize your
money, wages or property to pay all or part of the judgment.

     If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal
Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are
not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.
A directory with contact information for local Legal Services Offices and Lawyer Referral Services is available in the Civil
Division Management Office in the county listed above and online at
httn://www.nicourts.eov/forms/10153 dentvclerklawref.pdf.

                                                                        IS) Al/uckdja yW;AJtUW)
                                                                          Clerk of the Superior Court


DATED: 01/02/2019
Name of Defendant to Be Served: Axis Insurance
Address of Defendant to Be Served: 300 Connell Drive, Suite 8000, Berkley Heights, New Jersey 07922



Revised 11/17/2014, CN 10792-English (Appendix XII-A)
Case 2:19-cv-04838-KSH-CLW      Document
       ESX-L-009131-18 12/27/2018          1-1
                                  4:33:25 PM Pg 1Filed
                                                  of 1002/06/19    Page 3 of 15 PageID: 6
                                                        Trans ID: LCV20182239463




  BERKOWITZ, LICHTSTEIN, KURITSKY,
  GIASULLO & GROSS, LLC
  Roy J. Thibodaux III
  New Jersey Attorney Identification No. 021682005
  75 Livingston Avcnuc
  Roseland, New Jersey 07068
  T: 973-325-7800
  F: 973-325-7930
  Attoiney for Plaintiffs, Hub Realty Management, LLC and 185 Avenue B, LLC

       HUB REALTY MANAGEMENT, LLC                  SUPERIOR COURT OF NEW JERSEY
       and 185 AVENUE B, LLC,                      LAW DIVISION: ESSEX COUNTY
                                                   DOCKET NO:
       Plaintiffs,
                                                   CIVIL ACTION
               V.

       AXIS I.NSURANCE COMPANY,                                       COMPLAINT

       Defendant.

            Plaintiffs, Hub Realty Management, LLC and 185 Avenue B, LLC, through their attorneys,

  Berkowitz, Lichtstein, Kuritsky, Giasullo & Gross, LLC, by way of Complaint against defendant,

  Axis Insurance Company, state the following:

                                                PARTIES

  1,        Plaintiff Hub Realty Management, LLC is a New Jersey limited liability corporation with

  its principal place of business located at 447 Norllifzeld Avenue, West Orange, New Jersey 07052.

  2.        Plaintiff 185 Avenue B, LLC is a New York linlited liability corporation that maintains its

  principal place of business at 447 Northf eld Avenue, West Orange, New Jersey 07052, and which

  owns the conunercial property located at 185-189 Avenue B, New Yoric, New York 10009 ("the

  Pr operty")

  3.        Upon infoimation and belief, defendant, Axis Insurance Company maintains a place of

  business at 300 Connell Drive, Suite 8000, Berkley Heights, New Jersey 07922, and is licensed

  and/or authorized to transact and conduct business in the State of New Jersey and/or has, within
.   Case 2:19-cv-04838-KSH-CLW      Document
           ESX-L-009131-18 12/27/2018          1-1
                                      4:33:25 PM Pg 2Filed
                                                      of 1002/06/19    Page 4 of 15 PageID: 7
                                                            Trans ID: LCV20182239463




      the relevant tiine period, transacted the business of insurance in New Jersey including the sale of

      cornmercial insura.nce policies.

                                               JURISDICTION

      4.      Jurisdiction is vested in this Court over defendant because defendaiit conducts business

      within the geographic confines of the State of New Jersey

                                                   VENUE

      5.     Venue of the within action is properly laid in this Court pursuant to R. 4:3-2(a), by vii-tue

      of Essex County being the County in which plaintiffs reside.

                                   FACTS COMMON TO ALL COUNTS

      The Axis ][nsurance Agreement

      6.      Defendant provided plaintiffs with all risk insurance coverage under Policy No.

      MCF622107-17, effective April 15, 2017 to April 15, 2018 ("the Axis Policy").

      7.      The Axis Policy identified Hub Realty Management and/or any owned, controlled,

      associated, affiliated, joint venture or any subsidiary companies or corporations as the named

      insured.

      8.      Plaintiff 185 Avenue B has at all times relevant been an associated and affiliated company

      of Hub Realty, and thus, a named insured under the Axis Policy.

      9.      The Axis Policy provides in the section entitled, "Perils Covered," that it "insures against

      risks of direct physical loss or damage to covered property, except as hereinafter excluded."

      10.    The Axis Policy identifies as ari "insured location" all locations identified on the schedule

      provided to Axis on April 15, 2017, which includes the Property, which is a connnercial buildiag

      that includes residential apa.rtments.

      11.    The Axis Policy provides that it insures real property, including new buildings and



                                                       2
Case 2:19-cv-04838-KSH-CLW      Document
       ESX-L-009131-18 12/27/2018          1-1
                                  4:33:25 PM Pg 3Filed
                                                  of 1002/06/19    Page 5 of 15 PageID: 8
                                                        Trans ID: LCV20182239463




  additions under construction at an insured location, in which the insured has an insurable interest.

  Axis is notified of damaae to the property, assigns a claim nuXnber, and declines to proyide
  coverage.

  12.     On or about Januaiy 5, 2018, damage was discovered at the Property in the form of a roof

  leak above apartment 7B.

  13.     The insured submitted a ciaun to Axis for the aforementioned leak, and Axis assigned

  Claim No. ATL149625 ("the Claim").

  14.     The insured's roofng contractor, Devine Roofing Co., inspected the Property's roof and

  performed repairs as necessary.

  15.    Devine Roofing concluded that the roofls seams and silicone coating delaminated due to

  the constant freezing and thawing creating an opening allowing the water to penetrate, freeze and

  expand.

  16.    Following its repairs, Devine Roof ng was informed that the leak was still happening. .

  17.     On or about January 12, 2018, Devine Roofing performed another investigation of the

  Property's roo£

  18.    During this inspection, Devine Roofing observed that while the entire subject roof section

  was dry on top of the leak site, the leak was still occurring.

  19.    Devine Roofing's investigation revealed that the IS O insulation of the Property's roof was

  saturated with water that created an opening allowing water to penetrate, freeze and expand into,

  and thus pei7nanently damage, the ISO insulation of the Property's roof.

  20.    Devine Roofing wai-ned the insured of the potential for mold developing in the area of the

  saturated ISO insulation.

  21.    Devine Roofing provided the insured with a proposal that recommended the removal and

  reinstallation of the entu•e roof covering the Property.

                                                    3
Case 2:19-cv-04838-KSH-CLW     Document
      ESX-L-009131-18 12/27/2018          1-1
                                 4:33:25 PM Pg 4Filed
                                                 of 1002/06/19    Page 6 of 15 PageID: 9
                                                       Trans ID: LCV20182239463




  22.    The insured provided Dcvine Roofing's removal and replacement proposal to Axis.

  23.    In a reservation of rights Ietter dated April 27, 2018, plaintiff Hub Realty was infornred

  that Axis retained York Risk Services Group, Inc. to investigate the January 5, 2018 loss at the

  Property regarding the roof lealc.

  24.    York advised in its letter that Axis had engaged WJE Engineers & Architects, P.C. to

  investigate the loss, and York enclosed WJE's Apri125, 2018 report.

  25.    In a Ietter dated July 18, 2018, York advised its insured that based on a policy exclusion

  entitled, "Perils Excluded," there was no basis for payment under the policy for the replacement

  of the roof.

  26.     Yorlc did not cite to any specific Axis Policy exclusion.

  27.    It appears that in reaching its decision on coverage Yorlc relied upon WJE's statement that

  the subject damage was "not attributable to any particular weather event."

  28.    In a letter dated November 12, 2018, the insured wrote to York to advise that under the

  express terms ofthe Axis Policy, since the property is a"covered propeity" that sustained direct

  physical damage, Axis must afford coverage for the roof damage at issue.

  29.     The insured fiu-ther informed Yorlc that the Axis Poliey is an aIl rislc policy that does not

  require any specific "occurrence" before coverage is afforded. All that is required under the Axis

  policy is damage to covered property — an undisputed fact as evidenced by Axis' decision to afford

  coverage for the interior repairs necessitated by the subject water daznage. The absence or presence

  of a"pai-ticular weather event" was an improper reason upon which to base York's coverage

  position.

  30.     The insured's letter advised Yorlc that at no time since the roof was installed in 2015 and

  prior to January 2018 did 185 Avenue B's roofer, Devine Roofing, observe damage to thc ISO



                                                   M
Case 2:19-cv-04838-KSH-CLW      Document
       ESX-L-009131-18 12/27/2018          1-1Pg Filed
                                  4:33:25 PM     5 of 1002/06/19   Page 7 of 15 PageID: 10
                                                         Trans ID: LCV20182239463




  insulation. This is so despite Devine undertalcing roof maintenance worlc in March, May and July

  of 2017. Devine Roofing was on the roof during the relevant time periods before the ISO became

  saturated with water from open seams, whereas WJE was not.

  31.    The insured pointed out to Yorlc that WJE's April 11, 2018 inspection did not and could

  not have replicated the conditions that existed when Devine Roofing first observed the saturated

  ISO insulation in January 2018. This was so because Devine repaired the delaminated sealer and

  open seams three months before WJE was on site. In fact, WJE's report does not indicate that

  there was any delaminated seaier or open seams above apartment 7B at the time of its inspection.

  32.     WJE also conceded that its findings were based on its "limited site obsei-vations." For

  these reasons, WJE's "conclusions" about the paths for moisture infiltration were unsubstantiated

  and conclusory (WJE used the phrase "appear to have been"), as they were based on facts and

  conditions that did not exist at the time the damage actually occurred.

  33.     Based on the foregoing, the insured advised Yorlc that its reliance on WJE's findings as the

  sole basis of Axis's cut7ent coverage position was wholly without merit.

  34.    The insured invited York to contact the insured to discuss the Claim.

  35.    To date, neither York nor Axis have contacted the insured about the Claim or afforded the

  coverage to whicli plaintiffs are entiticd.

                                            FIRST COUNT

                                   DECLARATORY JUDGMENT


  36.     Plaintiffs hereby incorporate by reference the allegations contained in the preceding

  paragraphs of this CompIaint as though set forth herein at length.

  37.    The Property suffered direct physical loss and damage in the form of completely and

  permanently saturated ISO insulation that requires the replacement of the entire roof.


                                                   5
Case 2:19-cv-04838-KSH-CLW     Document
       ESX-L-009131-18 12/27/2018          1-1Pg Filed
                                  4:33:25 PM     6 of 1002/06/19   Page 8 of 15 PageID: 11
                                                         Trans ID: LCV20182239463




   38,    Axis has advised its insured that "there is no basis for payment under the policy for the

  replacement of the roof "

   39.    All conditions precedent to coverage under the Axis Policy have been satisfied, waived or

   are otherwise inapplicable.

   40.    An actual controversy cuiYently exists between plaintiffs and defendant with respect to

   defendant's duties and obligations under the AXIS Policy issued by defendant, which "insures

   against i7sks of direct physical loss or damage to covered property."

   41.    Defendant has not responded to plaintiffs' demand for coverage and has otherwise failed

   and refused to comply with its obligations under the Axis Poiicy.

   42.    Pursuant to the New Jersey Uniforrn Declaratoiy Judgments Act, N.J.S.A. 2A:16-50 et

   sec,., plaintiffs are entitled to a declaration by the Court of their rights and defendant's duty and

   obligations under the Axis Policy and a judicial declaration is necessary as to the rights and duties

   of the respective parties in relation to the losses or damage herein described above.

                  WHERBFORE, Plaintiffs demand judgment in their favor:

          (1)     Declaring that coverage exits under the Axis Policy issued by defendant for the

                  Claim;

          (2)     Declaring the rights and other legal obligations of plaintiffs and defendant arising

                  under the aforementioned Axis Policy;

          (3)     Awarding plaintiffs compensatory and consequential damages, together with pre-

                  judgment and post judgment interest;

           (4)    Awarding plaintiffs their costs of suit; and

           (5)    Awarding plaintiffs for their counsel fees incui-red herein.




                                                    re
Case 2:19-cv-04838-KSH-CLW     Document
       ESX-L-009131-18 12/27/2018          1-1Pg Filed
                                  4:33:25 PM     7 of 1002/06/19   Page 9 of 15 PageID: 12
                                                         Trans ID: LCV20182239463




                                           SECOND COUNT

                                      BREACH OF CONTRACT

   43.    Plaintiffs hereby incorporate by reference the allegations contained in the preceding

   paragraphs of this Complaint as though set forth herein at length.

   44.    Axis issued the Axis Policy to Hub Realty for the benefit of Hub Realty "and/or any owned,

   controlled, associated, affiliated, joint ventttre, or any subsidiary companies or corporations as now

   or may hereafter be constituted," which includes plaintiff 185 Avenue B, LLC.

   45.    The Axis policy "instues against risks of direct physical loss or damage to covered

   propei-ty, except as hereinafter excluded."

   46.    The Claim involves direct physical loss and damage to the Property, i.e., the ISO insulation

   of the building's roof.

   47.    Prior to the initiation of the within action, all conditions precedent to coverage under the

  Axis Policy have been satisfied.

   48.    Plaintiffs have sought insurance coverage from defendant for the Claim.

  49.     Defeiidant has failed to provide insurance coverage to plaintiffs as it agreed and as is

  required under the Axis Policy,

   50.    Defendant's failure of its obligation to provide the insurance coverage to which plaintifPs

  are legally entitled under the Axis Policy constitutes breach of defendant's obligations under the

  Axis Pol'zcy and is contrary to law.

  51.     Defendant knows, or has reciclessly disregarded, the fact that there is no reasonable basis

  for its failure, delay and/or denial to provide insurance coverage to plaintiffs for the Claim.

  52.     As a direct and proxiniate result of the aforesaid breaches, defendant is Iiable to plaintiffs

  for all damages arising out of its failure, delay and/or denial of its obligation to provide insurance



                                                    7
Case 2:19-cv-04838-KSH-CLW      Document
        ESX-L-009131-18 12/27/2018         1-1PgFiled
                                   4:33:25 PM          02/06/19
                                                 8 of 10 Trans ID: Page 10 of 15 PageID: 13
                                                                   LCV20182239463




   coverage to plaintiffs for the Claim, together with costs and disbursements of this action, including

   but not limited to reasonable attorneys' fees and pre judgment and post judgment interest.

           WIiEREFORE, Plaintiffs demand judgment in their favor:

           (1)     Recluiring defendant to provide insurance coverage to plaintiffs in connection with

                   the Claim together with pre judgment and post judgment interest;

           (2)     Awarding plaintiffs their costs of suit;

           (3)     Awarding plaintiffs their counsel fees incurred herein; and

           (4)     hor such other relief as the Court may deem just and proper.


                                             THIRD COUNT

                  BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING


   53.     Plaintiffs hereby incorporate by reference the allegations contained in the preccding

   paragraphs of this Coiriplaint as though set forth herein at length.

   54.    Implied in each insurance contract is a covenant of good faith and fair dealing that

   defendant shall not do anything which would have the effect of destroying or injuring the right of

   the insured to receive the benefits of the contract. Defendant was obligated to give plaintiffs'

   interest in the insurance contract as much consideration as its own, and do nothing to deny

   plaintiffs the benefits of the insurance contract.

   55.    Defendant owes to plaintiffs a duty of good faith and fair dealing in the performance of its

   obligations and duties under the Axis Policy, specifically, the duty to provide insurance coverage

   to plaintiffs in connection with tlie Claim.

   56.    Defendant with reckless indifference to the facts and to plaintifPs' rights under the Axis

   Policy and law, has refused to comply with, failed to cai7y out and/or uitentionally disregarded its

   contractual dtity to provide plaintiffs with insurance coverage for the Claiin. Defendant's wrongful

                                                        M.
Case 2:19-cv-04838-KSH-CLW      Document
        ESX-L-009131-18 12/27/2018          1-1PgFiled
                                   4:33:25 PM           02/06/19
                                                  9 of 10 Trans ID: Page 11 of 15 PageID: 14
                                                                    LCV20182239463




   and unreasonable conduct continues to the present.

   57.    Defendant's actions, as set foilh above, constitute breach of the duty of good faith and fair

   dealing owed by an insurer to an insured, and which is implied in every policy of insurance.

   58.    As a direct and proximate result of the aforesaid breaches, defendant is liable to plaintiffs

   for damages arising out of defendant's breach of the duty of good faith and fair dealing, together

   with costs and disbursements of this action, including but not liinited to reasonable attozneys' fees

   and pre judginent and post judgment interest.

           WHEREFORE, plaintiffs demaiid judgment in their favor and against defendant:

          (1)     Requiring defendant to provide insurance coverage to plaintiffs in connection with

                  the Claim together with pre judgment aiid post judginent interest;

          (2)      Awaxding plaintiffs their costs of suit;

          (3)      Awaiding plaintiffs their counsel fees incurred herein; and

           (4)    1"or such other relief as the Court niay deem just and proper.

                                                  BERKOWITZ, LICHTSTEIN,
                                                  KURiTSKY, GIASULLO & GROSS, LLC
                                                  Attorneys for Plaintiffs

                                                  By:                                       ~J `
   Dated: December27, 2018                                ROY J. TOBODAUX III


                               DESIGNATION OF TRIAL COUNSEL

           Piaintiff designates Roy J. Thibodaux III as trial counsel.

                                                  BERKOWITZ, LICHTSTEIN, KURITSKY,
                                                  GIASULLO & GROSS, LLC
                                                  Attorneys for Plaintiff
                                                                                       ~

                                                  By: ~U                                   ~
                                                    ROY J. THTOODAUX III                     ~
   Dated: December 212018

                                                     E
Case 2:19-cv-04838-KSH-CLW      Document
        ESX-L-009131-18 12/27/2018          1-1PgFiled
                                   4:33:25 PM    10 of 02/06/19
                                                       10 Trans ID:Page 12 of 15 PageID: 15
                                                                    LCV20182239463




                                          CE22TIFICATION

          In accordance with R. 4:5-1, I hereby certify that the matter in controversy is not the subject

   of any other action pending in any other court or in any arbitration proceeding, and that no other

   proceedings are contemplated and no other parties should be joined in this action at this time.

                                                 BERKOWITZ, LICHTSTEIN, KURITSKY,
                                                 GIASULLO & GROSS, LLC
                                                 Attorneys for Plaintiff
                                                                         -.

                                                 By:
                                                         ROY J. THI DAUX III
   Dated: Decemberl'72018




                                                    10
Case 2:19-cv-04838-KSH-CLW Document 1-1 Filed 02/06/19 Page 13 of 15 PageID: 16




                          Exhibit "B"
Case 2:19-cv-04838-KSH-CLW Document 1-1 Filed 02/06/19 Page 14 of 15 PageID: 17



 Thomas D. Jacobson, Esq.
 Attorney Id. No.: 003622008
 Clausen Miller P.C.
 100 Campus Drive, Suite 112
 Florham Park, NJ 07932
 Attorneys for Defendant, Axis Insurance Co.
 HUB REALTY MANAGEMENT, LLC and                         SUPERIOR COURT OF NEW JERSEY
 185 AVENUE B, LLC,                                     LAW DIVISION: ESSEX COUNTY

                    Plaintiff,                          DOCKET NO: ESX-L-9131-18
       -v-
                                                        NOTICE OF REMOVAL
 AXIS INSURANCE COMPANY

                    Defendant.


 To:        Clerk, Superior Court of New Jersey
            Essex County–Law Division

            PLEASE TAKE NOTICE that Defendant Axis Insurance Company, by and through its

 attorneys, filed a Notice of Removal on February 6, 2019, a copy of which is attached hereto as

 Exhibit “A,” with the Office of the Clerk of the United States District Court for the District of

 New Jersey, in Trenton, New Jersey.

            PLEASE TAKE FURTHER notice that pursuant to 28 U.S.C. § 1446(d), the filing of

 the Petition for Removal with the District Court effects the removal of this action, and this Court

 shall proceed no further unless and until this action is remanded.

                                                          Respectfully submitted,

                                                          CLAUSEN MILLER, P.C.


                                                  By:     s/ Thomas D. Jacobson
                                                          Thomas D. Jacobson, Esq.
                                                          Clausen Miller PC
                                                          100 Campus Drive
                                                          Florham Park, New Jersey 07932
                                                          Tel: 973.410.4130
                                                          Attorneys for Defendant
                                                          Axis Insurance Company


 467239.1
Case 2:19-cv-04838-KSH-CLW Document 1-1 Filed 02/06/19 Page 15 of 15 PageID: 18




 To:        BERKOWITZ, LICHTSTEIN,
            KURITSKY, GIASULLO & GROSS, LLC
            Roy J. Thibodaux III
            Attorneys for HUB Realty Management, LLC
            and 185 Avenue B, LLC
            75 Livingston Avenue
            Roseland, NJ 07068
            T: 973-325-7800
            F: 973-325-7930




 467239.1
